Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 19, 2009 Foot Locker, Inc. (Exact Name of Registrant as Specified in its Charter) New York 1-10299 13-3513936 (State or other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 112 West 34 th Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: 212-720-3700 Former Name/Address (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 . Results of Operation and Financial Condition On November 19, 2009, Foot Locker, Inc. (the Company) issued a press release announcing its operating results for the third quarter of 2009. The press release includes a non-GAAP financial measure of third quarter and year-to-date net income before an impairment charge, which the Company believes provides a useful measure to investors because it allows for a more direct comparison of the Companys performance for the third quarter and year-to-date 2009 to the Companys performance in the prior-year periods. The non-GAAP financial measure is provided in addition to, and not as an alternative for, the Companys reported results prepared in accordance with GAAP. A reconciliation schedule to GAAP is provided in the release. A copy of the press release is furnished as Exhibit 99.1, which, in its entirety, is incorporated herein by reference. Item 9.01 . Financial Statements and Exhibits (c) Exhibits Press Release of Foot Locker, Inc. dated November 19, 2009 reporting operating results for the third quarter of 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FOOT LOCKER, INC. (Registrant) Date: November 19, 2009 By: /s/ Robert W. McHugh Executive Vice President and Chief Financial Officer
